Exhibit 10.1
2008-000065H
PHYSICAL HEALTH INSURANCE
CONTRACT
AGREEMENT BETWEEN
Puerto Rico Health Insurance Administration (PRHIA) a public instrumentality of
the Commonwealth of Puerto Rico organized pursuant to Act 72, of September 7,
1993, as amended, hereinafter referred to as the “ADMINISTRATION”, and
represented by its Executive Director, Domingo Nevárez Ramírez, MHSA;
And
TRIPLE-S SALUD, INC., a private corporation duly organized and authorized to do
business under the laws of the Commonwealth of Puerto Rico, with Employer Social
Security Number ###-##-####, hereinafter referred to as “INSURER”, and
represented by its Chief Executive Officer, Ms. Socorro Rivas;
Contractor Name
For the Provision of Health Insurance
coverage to eligible population under the

Government Health Insurance Plan

 



--------------------------------------------------------------------------------



 



WITNESSETH
In consideration of the mutual covenants and agreements hereinafter set forth,
the parties, their personal representative and successors, agree as follows:
WHEREAS: The parties entered into Contract number 08-065 (the Contract) to
provide health insurance coverage for the North and Southwest Areas medically
indigent population; enrolled in the Government Health Insurance Plan (GHIP) for
the period through November 1, 2006 until June 30, 2008.
WHEREAS: The Contract was extended through the Amendment Number 08-065-F from
July 1, 2008 until October 31, 2009, in consideration of the period of time
needed by the ADMINISTRATION Board of Directors to decided who are the
proponents selected to begin negotiations with the ADMINISTRATION.
WHEREAS: The Board of Directors of the ADMINISTRATION in a Extraordinary Meeting
celebrated on October 2, 2009, decided not to award contracts to any of the
proponents who submitted its proposal to the ADMINISTRATION for the physical,
mental and oral health coverage under the Governmental Health Insurance Plan.
The Board recommended that the contracts be extended until June 30, 2010. In a
Meeting of the Board of Directors celebrated on October 30, 2009, the Board
directed ASES to extend the contract for a two month period (from November 1,
2009 to December 31, 2009) to give the ADMINISTRATION the necessary time to
negotiate the contract extension contemplated in the October 2, 2009
Extraordinary Meeting. In consideration of the decision of the Board of Director
the parties agree to extend the Contract until December 31, 2009.
WHEREAS: The Board of Directors of the ADMINISTRATION in a Meeting celebrated on
October 2, 2009, decided to extend the Contract until June 30, 2010 under the
same contract number 08-065.

 



--------------------------------------------------------------------------------



 



HENCEFORTH: The appearing Parties agree to extend the Contract #08-065 until
June 30, 2010 and to amend the Article VIII, Section 22 and the Appendix C. The
Amendment reads as follows:
Article I: To amend the following language at the end of Article VIII,
Section 22, to read as follows:
For the period of the contract extension, effective from July 1st, 2009 through
June 30, 2010, the INSURER assures that it will provide an adequate stop-loss
insurance set at ten thousand dollars ($10,000.00).
Article II: To amend provision 1 in Article XXIX “Effective Date and Term” to
read as follows:

  1.   This contract shall be in effect from July 1st, 2009 until June 30, 2010.
    2.   .......     3.   .......

Article III: To amend Appendix C, to incorporate the effective date of the
premium rates for this contract period.
All other terms and conditions of the contract number 08-065; and its amendments
08-065A through 08-065G remain unchanged. In witness whereof, the parties have
duly executed this Amendment on this ___day of June, 2010 and affixes below
their respective signature.

                /s/ Domingo Nevárez Ramírez     Domingo Nevárez Ramírez, MHSA   
Executive Director
Puerto Rico Health Insurance Administration            /s/ Socorro Rivas    
SOCORRO RIVAS    Chief Executive Officer TRIPLE-S SALUD INC.            /s/ Luis
A. Marini     LUIS A. MARINI, DMD    Chief Executive Officer   

 



--------------------------------------------------------------------------------



 



         

Appendix C
TRIPLE-S SALUD, INC./ TRIPLE C, INC.
The monthly premiums for all beneficiaries, including all those who are
sixty-five (65) years and older who are Medicare beneficiaries Part A or Part A
and B those who are sixty-five years and older who are not Medicare recipients
is establish below on a per member per month (pmpm) rate; for the period of
January 1st, 2010 to June 30, 2010.
Monthly Premiums Rates
SSS

                                      Fixed Administrative         Region or
Area   Premiums     Cost     Profit  
North
  $ 87.99     $ 6.30     $ 2.20  
Southwest
  $ 87.71     $ 6.30     $ 2.19  

The INSURER will be paid a fixed administrative cost fee and profit included in
the total premium rate paid by the Administration as detailed above. Further,
the INSURER’s aggregated net earnings (considering all INSURER’s Health
Areas/Regions contracted with the ADMINISTRATION) in excess of 2.5 of the total
aggregated earned premium in this contract year period will be shared with the
ADMINISTRATION. The ADMINISTRATION share apportionment of the earnings shall be
75% and the INSURER share shall be 25%.

 